Fourth Court of Appeals
                               San Antonio, Texas

                                    JUDGMENT
                                  No. 04-18-00901-CV

                                  Gupreet KOCHAR,
                                      Appellant

                                           v.

               Mark WASSERMAN d/b/a Chick-Fil-A Medical Center FSU,
                                  Appellee

                From the County Court at Law No. 10, Bexar County, Texas
                             Trial Court No. 2017CV02440
                      Honorable David J. Rodriguez, Judge Presiding

         BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RIOS

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. Appellee is awarded the costs he incurred related to the appeal.

      SIGNED July 24, 2019.


                                            _____________________________
                                            Luz Elena D. Chapa, Justice